DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed June 10, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Lim et al. (US2015/0214525A1), in view of Park et al. (US2012/0114993A1).

 claim 1, Lim discloses a battery pack (battery module, [Abstract]) comprising: 
	a battery cell comprising a cell vent (Battery cells each having a vent portion, [Abstract]); 
	frames (Barrier 150, [0058], Fig. 3) arranged together with the battery cell in a direction and coupled together to face each other with the battery cell therebetween (The barrier 150 is provided between the battery cells 10, [0058], Fig. 2), 
  
    PNG
    media_image1.png
    614
    864
    media_image1.png
    Greyscale

(Lim Fig. 2 and 3)
	Lim discloses a battery pack and the upper flange portion 155 to directly contact the circumference of the vent portion 13 [0065] but does not explicitly teach ribs.
Park discloses a battery pack and further teaches the frames comprising guide ribs surrounding the cell vent (Gas exhaust protrusions 51 formed around gas exhaust members 27 [0044] Fig. 5 and along the circumferences of the openings 58 which is the gas exhaust passage from gas exhaust member 27 [0044]); Where gas exhaust protrusions 51 serve as guide ribs and the positioning at the circumference of the gas discharge opening [0044] would surround the cell vent and form a discharge passage or hole. 
	Where the gas exhaust protrusions 51 prevent battery terminal and bus bars 25 from being damaged by battery exhaust [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the rib structure of Park to prevent battery damage.


    PNG
    media_image2.png
    590
    780
    media_image2.png
    Greyscale

(Park Fig. 5 modified and annotated for illustration)
	
	Lim discloses a battery pack but does not specifically disclose a cover, which encompasses the entire battery cell frame.
	Park discloses a battery pack (Battery module 103, [0040]) and further teaches
and a top cover arranged above the frames to cover the frames (Cover 143, Fig. 3) and comprising a protruding barrier wall surrounding the guide ribs (Two guide ribs 146 (protruding barriers) are formed on the cover 143 to extend in a direction of the stacked rechargeable batteries and are formed on the outside of the gas exhaust protrusions 51 such that the gas exhaust protrusions 51 are positioned between the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the sealed structure of including cover 143 of Park to incorporate the ability to cool the battery from the outside.


    PNG
    media_image3.png
    665
    437
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    597
    524
    media_image4.png
    Greyscale


(Park Figs. 3 and 5 modified and annotated for illustration)
	
claim 2, modified Lim discloses the guide ribs form a discharge hole at a position corresponding to the cell vent (protrusions 51 formed around cell gas vents [Park, 0044]).

	As to claim 3, modified Lim discloses wherein the guide ribs surround the discharge hole (Protrusion 51 along the circumferences of the openings 58 which is the gas exhaust passage from gas exhaust member 27 [Park, 0044]).

	As to claim 4, Lim discloses the guide ribs have an elliptical shape corresponding to the cell vent (upper flange 155 (guide ribs) forms the elliptical shape once coupled, Figs. 2 and 3).

    PNG
    media_image5.png
    843
    1279
    media_image5.png
    Greyscale



	As to claim 5, modified Lim discloses frames (barriers 150) arranged in the direction at front and rear sides of the battery cell with the battery cell therebetween are coupled to each other (see Fig. 2), the guide ribs entirely surround the cell vent of the battery cell  (Protrusion 51 along the circumferences of the openings 58 which is the gas exhaust passage from gas exhaust member 27 [Park, 0044]).	

	As to claim 6, modified Lim discloses the battery cell comprises a plurality of battery cells arranged in the direction, and a plurality of guide ribs surround the cell vent of each of the battery cells as frames arranged in the direction with the battery cells therebetween are coupled to each other (see Fig. 2).

	As to claim 7, modified Lim discloses a battery pack and teaches guide ribs and a protruding barrier wall extending from the top cover but is silent on mutually facing elements.
	Park discloses a battery pack and further teaches two guide ribs 146 (protruding barrier walls) are formed on the cover 143 to extend in a direction of the stacked rechargeable batteries [0045] and gas exhaust protrusions 51 extending from the frame are mutually facing (see Fig. 5).
	Park states, If the gas exhaust protrusions 51 and the guide ribs 146 are formed the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 (guide ribs) and is substantially prevented from being laterally 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to mutually face each other as in Park to prevent damage to the battery.

	
    PNG
    media_image6.png
    600
    667
    media_image6.png
    Greyscale

(Park Fig. 5 annotated)

	
claim 8, modified Lim discloses a battery pack but is silent on the guide ribs and protruding barrier forming a tunnel-type discharge path.
	Park discloses a battery pack and further teaches the gas exhaust protrusions 51 and the guide ribs 146 are formed, since the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 and is substantially prevented from being laterally spread by the guide ribs 146 [0046]. Thereby a tunnel-type discharge path is created.
	Park states, If the gas exhaust protrusions 51 and the guide ribs 146 are formed the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 (guide ribs) and is substantially prevented from being laterally spread by the guide ribs 146 (protruding barrier walls), it is possible to prevent the terminals 21 and 22 or the bus bars 25 from becoming polluted [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to for a tunnel-type passage as in Park to prevent damage to the battery.

	As to claim 9, Lim discloses a battery pack but is silent on leading ends of the guide ribs in the protruding direction of the guide ribs are spaced apart, by a clearance gap, from a leading end of the protruding barrier wall in the protruding direction of the protruding barrier wall.
Park discloses a battery pack and further teaches a clearance gap between protruding barrier wall (guide ribs 146) and guide ribs (gas exhaust protrusions 51) see Fig. 5. 
	Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972.)

    PNG
    media_image7.png
    656
    832
    media_image7.png
    Greyscale

(Park Fig. 5 annotated)
	As to claim 10, Lim discloses a battery pack but is silent on the leading ends of the guide ribs are at inner positions relatively close to a center position of the cell vent, and the leading end of the protruding barrier wall is at an outer position relatively distant from the center position of the cell vent.
Park discloses a battery pack and further teaches positional relationships of the guide ribs relative to the protruding barrier wall. (Two guide ribs 146 are formed on the cover 143 to extend in a direction of the stacked rechargeable batteries and are formed on the outside of the gas exhaust protrusions 51 such that the gas exhaust protrusions 51 are positioned between the guide ribs 146 in the width direction [0045]. Where guide ribs (gas exhaust protrusions 51) are at inner positions relatively close to center position of the cell vent and protruding barrier walls, (guide ribs 146) are at outer positions relatively close to center position of the cell vent see Fig. 5.

    PNG
    media_image8.png
    945
    855
    media_image8.png
    Greyscale

(Park Fig. 5 modified and annotated for illustration)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to mutually face each other as in Park to prevent damage to the battery.

	As to claim 11,modified Lim discloses the battery cell swells, the guide ribs provided as a pair surrounding the cell vent of the battery cell are moved outward away from each other. Barrier 150 is provided between battery cells 10 [0058] partially covering the battery cell 10 [0008] Fig. 3. Where the barrier 150 consists of two pieces to surround vent 13 Fig. 2. Should the battery cell swell the barrier 150 would move outward away from each other until the gas is evacuated.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

    PNG
    media_image9.png
    1057
    1289
    media_image9.png
    Greyscale
  
(Lim Fig. 2 modified and annotated for illustration)

	 As to claim 12 and 13, modified Lim discloses guide ribs (gas exhaust protrusions 51 [Park 0044, Fig. 5]) protruding from main bodies towards the top cover. The inclination of the guide ribs is simply a design choice.
	The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

 claim 14, modified Lim discloses the protruding barrier wall protrudes from a main body of the top cover toward the frames in a parallel form to have a width which is substantially uniform in a protruding direction of the protruding barrier wall. (Park Fig. 5)
	
    PNG
    media_image10.png
    1017
    932
    media_image10.png
    Greyscale

(Park Fig. 5 modified and annotated for illustration)
	
	The gas exhaust protrusions 51 and the guide ribs 146 are formed as in the second exemplary embodiment, since the material exhausted from the rechargeable 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to mutually face each other as in Park to prevent damage to the battery.

	As to claim 17, modified Lim discloses a module vent is formed on the top cover at a position corresponding to the cell vent (Park Fig. 3 valve member 40).

    PNG
    media_image11.png
    811
    783
    media_image11.png
    Greyscale


3. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US2015/0214525A1) as applied to claim 1 above, in view of  Park et al. (US2012/0114993A1)and further in view of Matsumoto et al. (US2006/0292437A1).

	As to claim 18, modified Lim discloses a secondary battery with a vent but is silent on module vent comprises a break line formed by recessing a portion of an upper or lower surface of the top cover in a thickness direction of the top cover.
	Matsumoto discloses a secondary battery [0024] with a vent [Abstract]
and further teaches vent (safety valve 16 [0007]) comprises a break line formed by recessing a portion of an upper or lower surface (The safety vent 16 has a looped groove 19 that is formed recessed on the outer surface side [0007] and where groove 19 is composed of groove portions 20, 21, 23 and 25 which are torn off during degassing event and groove portion 22 is not torn (operates as the hinge) [0036] ) of the top cover (Park Fig. 3 valve member 40) in a thickness direction of the top cover  of the top cover in a thickness direction of the top cover (Fig. 3).

    PNG
    media_image12.png
    663
    726
    media_image12.png
    Greyscale

(Matsumoto Fig. 3 annotated for illustration)

4. 	Claim 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US2015/0214525A1) as applied to claim 1 above, in view of  Park et al. (US2012/0114993A1), in view of Matsumoto et al. (US2006/0292437A1) and further in view of Cho et al. (US8,802,255B2).

	As to claim 19 , modified Lim discloses a secondary battery with a vent but is silent on a centerline formed to cross the borderline.
	Matsumoto discloses a secondary battery [0024] with a vent [Abstract]
break line comprises: a borderline formed in a closed loop along a border of the module vent (Where looped groove 19 follows the circumference of safety valve 16 see Fig. 3 above). Matsumoto is silent on the module vent having a centerline formed to cross the borderline.
	Cho discloses a secondary battery [Abstract] and a vent (Rupture section 230 [C4L45]) and a center line formed to cross the border line (notch line of rupture section 230 extending between wrinkles 220 [C4L64-67] Fig. 3c. 
	The secondary battery according to the present invention can absorb external shocks by forming wrinkles between a rupture section and the periphery of a depression formed, damage to a depression due to causes other than the internal gas pressure of the battery can be prevented [C74-9].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the periphery wrinkles and center notch line of rupture of Cho to prevent premature bursting of the vent due to external shocks.

    PNG
    media_image13.png
    376
    839
    media_image13.png
    Greyscale


	As to claim 20, modified Lim discloses hinge portions are formed on both lateral portions of the borderline which face the centerline (Cho, Fig. 3c).

	As to claim 21, modified Lim discloses the hinge portions (wrinkles 220) have a thickness greater than a thickness of the centerline (rupture section 230 having the smallest thickness [Cho, C4L39-47]). Providing the wrinkles 220 having a thickness greater than the rupture section or centerline.

	As to claim 22, modified Lim discloses the module vent (Park Fig. 3 valve member 40) is opened toward both sides of the centerline (Cho, Fig. 3c) while being broken along the center line (the rupture section 230) is the thinnest in the depression 200, it is the portion where damage occurs earliest due to the internal pressure of a battery (Cho, [C4L58-60])  and folded at the hinge portions (Since the inherent function of the depression 200 is to rupture due to the internal pressure of the battery (Cho, [C5L20-23]) and rupture section 230 having the smallest thickness  [Cho, C4L39-47]) where the rupture or damage will occur first (Cho, [C4L58-63]) and wrinkles 220 having a greater thickness than the rupture section 230, the wrinkles 220 would serve as hinges to provide for escaping gas to be evacuated. 

	As to claim 23, modified Lim discloses the centerline extends in a direction crossing the module vent at a center position of the module vent (Cho, Fig. 3).

    PNG
    media_image14.png
    648
    1039
    media_image14.png
    Greyscale

(Cho, Fig. 3c annotated for illustration)

	As to claim 24, modified Lim discloses the battery cell comprises a plurality of battery cells arranged in the direction (Lim Fig. 2 )
, and the module vent (Park Fig. 3 valve member 40) comprises a plurality of module vents respectively corresponding to the cell vents of the plurality of battery cells. 
	The plurality of module vents does not specify an optimum number of vents for a battery pack size and becomes a design choice base on charging and discharging anticipated scenarios.
In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
 
5. 	Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US2015/0214525A1) as applied to claim 1 above, in view of  Park et al. (US2012/0114993A1)and further in view of Byun et al. (US2010/0215998A1).

	As to claim 15, modified Lim discloses a battery module with a plurality of second dry battery cells with vents but is silent on a wiring board is arranged between the top cover and the frames F, and a through-hole is formed in the wiring board to receive the guide ribs or the protruding barrier wall.
	Byun discloses a battery module with a plurality of second dry battery cells with vents and further teaches a wiring board (upper plate 1220 with bus bars 1300, [0050] Fig. 2. Where the bus bar and the battery cell terminal connections provide a wiring board for electrical devices.) arranged between the top cover and the frames F (upper plate 1220 may be disposed above the secondary battery cells 1100 [0048] Fig. 2 and the top cover of modified Lim, Park element cover 143), and a through-hole is formed in the wiring board to receive the guide ribs or the protruding barrier wall (The upper plate 1220 may have a plurality of vent holes 1224 and The protrusions 1224a may be disposed along a circumferences of the vent holes 1224 [0051]). This feature provides a secondary battery module with improved reliability [0007].
Lim to incorporate the upper plate of Byun to improve reliability of the battery [0007].

    PNG
    media_image15.png
    710
    521
    media_image15.png
    Greyscale

(Byun Fig. 2 annotated for illustration)
	
	As to claim 16, modified Lim discloses a battery module with a plurality of second dry battery cells with vents but is silent on the protruding barrier wall or the guide ribs are inserted through the through-hole such that the protruding barrier wall or the guide ribs completely penetrate the wiring board.
Byun discloses a battery module with a plurality of second dry battery cells with vents and further teaches protrusions 1224a (protruding barrier walls) may be disposed around the vent holes 1224 and protrude toward the secondary battery cells 1100 [0051] and the protrusions of the module frame may be fitted into the vents [0015]. This feature provides a secondary battery module with improved reliability [0007].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the upper plate of Byun to improve reliability of the battery [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728